

117 HR 371 IH: For the relief of Robert Feiss.
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V117th CONGRESS1st SessionH. R. 371IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Robert Feiss.1.PaymentThe Secretary of the Treasury shall pay, out of any money in the Treasury not otherwise appropriated, the sum of $39,709.66 to Robert Feiss of Ojai, California, in compensation for payments he was entitled to but did not receive for years 2011 through 2013 under the Primary Care Incentive Payment Program established under section 1833(x) of the Social Security Act (42 U.S.C. 1395l(x)) and in consideration of the fact—(1)that Robert Feiss has served as an outspoken advocate for the health care needs of his patients through his work as a primary care physician; and(2)that, on May 30, 2018, the United States Court of Federal Claims found that It appears that, through no fault of his own, plaintiff has lost over $39,000 in government Medicare incentive payments that he was entitled to by providing Family Practice services and that the evidence strongly supports plaintiff’s argument that he was providing Family Practice services and should have been classified as such, but a coding error denied plaintiff this status for several years.2.Satisfaction of claimThe sum paid under section 1 shall be in full satisfaction of any claims that Robert Feiss may have against the United States arising on the basis of payments owed for years 2011 through 2013 under the Primary Care Incentive Payment Program described in section 1(1)(B).3.Limitation on attorney feesNot more than 10 percent of the sum paid under section 1 shall be paid to or received by any agent or attorney for services rendered in connection with the recovery of such sum. Any person who violates this section shall be fined under title 18, United States Code.